The order denying this case a preference under rule V of the New York County Supreme Court Trial Term Rules should be affirmed. The only claimed injury which would warrant a preference is an alleged herniated intervertebral disc. If there were merely a difference of opinion between the doctors as to the existence of such an injury we would be inclined to grant the preference. But here the affidavit of plaintiff’s own doctor does not state that she has a herniated disc with that degree of certainty which would be required to present such an issue to the jury. In the circumstances we are left entirely to speculation as to her claim. Order affirmed, with $20 costs and disbursements. The appeal from the order of the Supreme Court, New York County, entered on the 10th day of April, 1956 is dismissed. Concur — Peck, P. J., Rabin, Frank and Valente, JJ. [Also printed ante, p. 854.]